                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                Case No.: 8:17-cr-407-VMC-TGW

IGNACIO AVILES

____________________________/

                                ORDER

     This cause comes before the Court pursuant to Defendant

Ignacio Aviles’s pro se Motion for Compassionate Release

(Doc. # 78), filed on April 26, 2021. The United States

responded under seal on May 19, 2021. (Doc. # 82). For the

reasons set forth below, the Motion is denied.

I.   Background

     In   January    2018,   the Court   sentenced   Aviles to   108

months’ imprisonment for conspiracy to possess with intent to

distribute five kilograms or more of cocaine while on board

a vessel subject to the jurisdiction of the United States.

(Doc. # 68 at 1-2). Aviles is thirty-nine years old and his

projected release date from McRae Correctional Facility is

May 13, 2025. (Doc. # 82 at ¶ 4).

     In the Motion, Aviles seeks compassionate release from

prison under Section 3582(c)(1)(A)(i), as amended by the

First Step Act, because of his medical conditions, which


                                  1
include     latent    tuberculosis      infection,       a   history   of   the

common    cold,   fever,      hyperlipemia,        hyperlipidemia,      and   a

screening for tuberculosis, among other things. (Doc. # 78 at

2, 6). The United States has responded (Doc. # 82), and the

Motion is now ripe for review.

II.   Discussion

      The    United       States   argues     that     “Aviles   presents     no

‘extraordinary       or    compelling       reasons’    that   would   justify

granting the instant motion, even if he has exhausted his

administrative remedies.” (Doc. # 82 at 4). The Court agrees.

      A term of imprisonment may be modified only in limited

circumstances. 18 U.S.C. § 3582(c). In the Motion, Aviles

argues    that    his     sentence   may      be   reduced     under   Section

3582(c)(1)(A)(i), which states:

      the court, upon motion of the Director of the Bureau
      of Prisons [(BOP)], or upon motion of the defendant
      after the defendant has fully exhausted all
      administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the
      defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the
      defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment . . . after
      considering the factors set forth in section
      3553(a) to the extent they are applicable, if it
      finds that [ ] extraordinary and compelling reasons
      warrant such a reduction . . . and that such a
      reduction is consistent with the applicable policy
      statements issued by the Sentencing Commission.




                                        2
18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

expands the criteria for compassionate release and gives

defendants the opportunity to appeal the [BOP’s] denial of

compassionate release.”       United States v. Estrada Elias, No.

6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

(citation     omitted).     “However,   it    does      not   alter   the

requirement that prisoners must first exhaust administrative

remedies before seeking judicial relief.” Id.

     Even     assuming      that     Aviles      has    exhausted     his

administrative remedies, the Motion is denied because he has

not demonstrated that his circumstances are extraordinary and

compelling.    The     Sentencing   Commission    has   set   forth   the

following exhaustive qualifying “extraordinary and compelling

reasons” for compassionate release: (1) terminal illness; (2)

a serious medical condition that substantially diminishes the

ability of the defendant to provide self-care in prison; or

(3) the death of the caregiver of the defendant’s minor

children. USSG § 1B1.13, comment. (n.1); see also United

States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021) (“In

short,   1B1.13   is    an applicable    policy    statement for      all

Section 3582(c)(1)(A) motions, and Application Note 1(D) does

not grant discretion to courts to develop ‘other reasons’

that might justify a reduction in a defendant’s sentence.”).


                                    3
Aviles bears the burden of establishing that compassionate

release is warranted. See United States v. Heromin, No. 8:11-

cr-550-VMC-SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019)     (“Heromin   bears   the   burden    of   establishing   that

compassionate release is warranted.”).

        Here, Aviles cites to a number of underlying “active”

medical     conditions,     which   include    latent     tuberculosis

infection, a history of the common cold, fever, hyperlipemia,

hyperlipidemia, screening for tuberculosis, abdominal, back,

and thigh pain, anxiety, decreased visual acuity, myopic

astigmatism, pterygium, head ache, and a tooth ache. (Doc. #

78 at 2, 6). However, Aviles has not demonstrated that these

conditions are serious such that they substantially diminish

his ability to provide self-care in prison. See USSG § 1B1.13,

comment. (n.1); see also United States v. Auguste, No. 1:00-

cr-00485-UU-4, 2020 WL 7635930, at *1-2 (S.D. Fla. Aug. 17,

2020) (denying an inmate’s pro se motion for compassionate

release who suffered from obesity and a latent tuberculosis

infection); United States v. Rodriguez-Orejuela, 457 F. Supp.

3d 1275, 1282-83 (S.D. Fla. 2020) (denying a defendant’s

request for compassionate release who was diagnosed with

cancer,     hypertension,     chronic   anxiety     and    depression,

hyperlipemia, hyperplasia, and gout, among other things);


                                    4
United States v. Contreras, 504 F. Supp. 3d 1052, 1055-59

(D.S.D. 2020) (finding that a hyperlipidemia diagnosis did

not   warrant     compassionate    release);   United      States    v.

Richardson, No. 17-CR-22, 2021 WL 1338329, at *6-7 (E.D. Wis.

Apr. 9, 2021) (denying a motion for compassionate release for

a defendant diagnosed with the common cold and symptoms of

“shortness of breath, chest tightness, and low grade fever”).

Indeed, Aviles’ medical records indicate that his medical

conditions are being managed. (Doc. # 82-2). And, even if the

Court could consider “other reasons” warranting compassionate

release,   none    of   Aviles’s   arguments   establish    that    his

circumstances are extraordinary and compelling.

      Finally, the 18 U.S.C. § 3553(a) factors do not support

compassionate      release.   Section    3553(a)    requires        the

imposition of a sentence that protects the public and reflects

the seriousness of his crime. The nature and circumstances of

this case involved the smuggling of over five kilograms of

cocaine into the United States. (Doc. # 31 at 20-21). Just

under four years of Aviles’s term of incarceration remains

and the Court finds that the need for deterrence weighs

against release at this time. (Doc. # 82 at ¶ 4).




                                   5
     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Defendant   Ignacio   Aviles’s    pro   se   Motion   for

Compassionate Release (Doc. # 78) is DENIED.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

15th day of July, 2021.




                             6
